Citation Nr: 1514434	
Decision Date: 04/03/15    Archive Date: 04/09/15

DOCKET NO.  11-02 639	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include PTSD, bipolar disorder, and depression.


REPRESENTATION

Veteran represented by:	Jan Dils and Charlisa Powell, Attorneys


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Gallagher, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1974 to September 1978 and from February 1980 to November 1982.

This appeal is before the Board of Veterans' Appeals (Board) from a February 2010 rating decision of the abovementioned Department of Veterans Affairs (VA) Regional Office (RO).

In December 2014, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge via videoconference.  A transcript is included in the VBMS electronic claims file.

A second issue, entitlement to service connection for a heart murmur, was withdrawn by the Veteran in March 2013, prior to the certification of this appeal to the Board, and is therefore not subject to this decision.

The Veteran's claim was filed as a claim to reopen a previous final denial based on new and material evidence.  The RO considered the claim reopened and scheduled a VA examination.  The Board concurs with this determination and will not address the new and material aspect of this matter further in this appeal.


FINDING OF FACT

An acquired psychiatric disorder was neither incurred in nor related to service.


CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disorder, to include PTSD, bipolar disorder, and depression have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 4.125 (2014).

REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In the present case, required notice was provided by letter dated April 2009.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

As to VA's duty to assist, all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's VA medical records have been obtained, as have relevant private medical records and Social Security Administration records identified by the Veteran.  The Board notes that the Veteran's service treatment records are associated with the claims file only with respect to his first period of active duty, with the exception of an entrance examination and medical board findings.  The Board is mindful that, in a case such as this, where some service treatment records are unavailable, there is a heightened obligation to explain our findings and conclusions and to consider carefully the benefit-of-the-doubt rule.  Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  While it is unfortunate that some of the Veteran's service treatment records are unavailable, this appeal must be decided on the evidence of record and, where possible, the Board's analysis has been undertaken with this heightened obligation set forth in Cuevas and O'Hare in mind.

The Veteran was provided a VA examination of mental health in January 2010.  The Board finds that this examination and its associated report were adequate.  Along with the other evidence of record, they provided sufficient information to decide the appeal and a sound basis for a decision on the Veteran's claim.  The examination report was based on examination of the Veteran by an examiner with appropriate expertise who thoroughly reviewed the claims file.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303 (2007).  


Therefore, VA has satisfied its duties to notify and assist, additional development efforts would serve no useful purpose, and there is no prejudice to the Veteran in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Merits

The Veteran seeks service connection for an acquired psychiatric disorder, which has at various points been diagnosed as PTSD, bipolar disorder, and depression, among others.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection requires: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  Service connection may also be granted for any disease diagnosed after discharge when the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires:  (1) a diagnosis of the disorder made in accordance with the criteria of Diagnostic and Statistical Manual of Mental Disorders (DSM-IV); (2) credible supporting evidence that the claimed in-service stressor occurred; and (3) a link established by medical evidence, between current symptoms and an in-service stressor.  38 C.F.R. §§ 3.304(f), 4.125(a) (2013).  The Board notes that regulations rating psychiatric disorders were recently amended to replace references to DSM-IV to DSM-5 and update the nomenclature used to refer to certain psychiatric conditions.  These changes do not apply to claims pending before the Board on August 4, 2014, as this appeal was.  See 79 Fed. Reg. 45093 (August 4, 2014).

Under DSM-IV, a stressor is a traumatic event in which both of the following were present:  (1) the person experienced, witnessed, or was confronted with an event or event that involved actual or threatened death or serious injury, or threat to the physical integrity of self or others; and (2) the person's response involved intense fear, helplessness, or horror.  A stressor must consist of an event during such service that is outside the range of usual human experience and such that would be markedly distressing to almost anyone, such as experiencing an immediate threat to one's life or witnessing another person being seriously injured or killed.  It is the distressing event, not mere presence that constitutes a valid stressor.  Zarycki v. Brown, 6 Vet. App. 91, 99 (1994).

There are several avenues to document an in-service stressor, other than obtaining verification from the Joint Services Records Research Center (JSRRC) or other government records repository:  an in-service PTSD diagnosis with lay testimony; combat service with lay testimony; prisoner of war status with lay testimony; lay evidence of personal assault with appropriate corroboration; and a stressor related to a veteran's fear of hostile military or terrorist activity, with appropriate medical evidence.  38 C.F.R. § 3.304(f).  Lay evidence may establish an in-service stressor if the evidence establishes that a veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f)(2).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.


Service treatment records for the Veteran's first period of service show that the Veteran experienced anxiety in February 1978, and that the Veteran requested a psychiatric consultation in February 1978.  There is no indication that such a consultation ever occurred.  The Veteran's July 1978 separation examination notes no psychiatric conditions or symptoms.

Service treatment records for the Veteran's second period are unavailable, with the exception of his entrance examination and a medical board report.  In his December 1979 entrance examination, the Veteran checked a box indicating that he had experienced "worry or depression," which he clarified to mean worry but not depression.  No psychiatric abnormalities were noted.  A February 1982 medical board report found the Veteran to require six months limited duty based on an ankle injury, and did not refer to any psychological problems.

The Veteran underwent a December 1983 VA examination in relation to a claim for service connection for his ankle condition, not subject to this appeal.  The examiner noted that the Veteran was nervous and tense, and had been treated for depression in recent weeks, because he was worried about his future.  The examiner diagnosed the Veteran with acute anxiety, secondary to his recently broken femur.

In July 1983, the Veteran was admitted to VA domiciliary care for educational assistance and alcohol rehabilitation.  Psychological tests showed him to be functioning in the average range.  The Veteran stopped counseling in October 1984.

VA treatment records indicate that the Veteran next sought treatment for stress and anxiety in November 1989.  A December 1989 psychiatric evaluation showed that the Veteran reported feeling hyper and being troubled by what he called visions of memories during his time in the Navy.  He also reported depression.  Anxiety and stress was related to his socio-economic condition, unemployment, difficulty with personal relationships, and problems with ankle.  He was diagnosed with a possible mixed bipolar disorder, adjustment disorder with depression and anxiety, and personality disorder.  A psychological assessment to clarify the diagnosis found that the Veteran's condition was bipolar-manic with psychotic features.  Further treatment in January 1990 confirmed a diagnosis of atypical mixed bipolar disorder without a clear history of major depression.  

In a January 1990 statement to VA, the Veteran stated that he had been diagnosed as a borderline, bipolar manic depressive.  He stated that his conditions began when he was in the Navy.

VA treatment records from February 1990 noted a diagnosis of depression, agitation, personality disorder, and alcohol dependence.  The Veteran reported frustration, mood swings, and outbursts of verbal abuse or physical violence.  The Veteran described frustration attacks, sweaty palms, headache, painful eyes, and the urge to scream.  His diagnosis at that time was mixed atypical bipolar disorder with a history of rapid cycles, hypomanic periods, irritability and dysphoria, with no distinct major depressions.  Some borderline traits were noted.  

A March 1990 discharge notes diagnoses of depressive disorder not otherwise specified, impulse control disorder not otherwise specified, personality disorder not otherwise specified, cannabis abuse and alcohol abuse.  The treating physician found no valid documentation of bipolar disorder documented by history, and noted that the Veteran at that time admitted to suicidal ideation without plan or intent.

VA treatment records include a July 1997 psychological assessment as part of a substance abuse treatment program.  The Veteran was diagnosed with cannabis dependence, alcohol dependence in remission since December 1995, and personality disorder not otherwise specified with obsessive compulsive traits.  The therapist noted that the Veteran had no history of PTSD.  The Veteran further reported that he had been incarcerated in Greece for a short period of time for cutting a man's throat during a fight in December 1995.

VA treatment records indicate that the Veteran next sought treatment for depression in July 1998.  When he was evaluated, however, he denied feelings of depression, and requested substance abuse treatment, stating that such treatment was required by his employment after testing positive in a drug screen.

VA treatment records show that the Veteran was diagnosed with depression at an initial appointment with a VA social worker in July 2001.  The Veteran requested a consultation for PTSD, and stated that his problems started in 1983.  At a follow-up appointment in August 2001, the Veteran stated that he felt overwhelmed.  The Veteran did not follow up further.  The Veteran next saw a social worker in April 2002, at which time he was seeking treatment in a substance abuse program.  He attributed his current depression and anxiety to his homelessness.

The Veteran was evaluated in October 2002 by a VA posttraumatic stress clinical team (PCT).  He reported four stressors.  The first stressor was that, in service in 1976, he walked on a gangway passing his friend, who was carrying a heavy load of clothes.  He did not stop to help his friend, and later found out that his friend had died falling off the gangway.  He stated that he did not witness the death, but suffered guilt.  The second stressor was witnessing a friend falling off the railing of the ship.  The friend tried to grab the Veteran but could not, and fell into the water.  The friend was rescued without injury.  The third stressor was a snapped wire, which frightened him, but did not cause any specific harm.  The fourth stressor was experiencing racism, including witnessing a sergeant driving a car with a Ku Klux Klan bumper sticker.  The Veteran reported dreaming about harming his ex-wife and her current boyfriend.  He reported dreaming and thinking about the Navy and the racism he experienced on a daily basis.  He listed racism as a trigger.  He reported sleep difficulties.  He discussed the stabbing incident in Greece discussed above, stating that he stabbed the person with broken glass in self-defense after being racially provoked.  The Veteran's psychiatrists agreed that his reported stressors do not constitute traumatic stressors, and that the Veteran did not meet the criteria for PTSD.  The Veteran was diagnosed with a severe anxiety disorder, not otherwise specified, and a depressive disorder, not otherwise specified.  His psychiatrist further noted cluster B traits.  The Veteran did not follow up with treatment.

VA treatment records show that the Veteran's next mental health treatment was by a VA social worker in December 2008, upon entry into domiciliary care.  He was diagnosed with an anxiety disorder, not otherwise specified.  The Veteran participated in group therapy.  A mental health note from January 2009 showed that the Veteran reported anxiety and sleep difficulties.  The Veteran was discharged from the domiciliary in January 2009 with diagnoses of anxiety disorder, not otherwise specified, and alcohol dependence in remission.

In a February 2009 VA mental health note, the Veteran reported mood swings, depression, and anxiety.  He reported flashbacks and vivid memories of witnessing a man fall to his death, and seeing another man's arm pulled off during a dangerous boating operation.  His psychiatrist diagnosed a mood disorder, not otherwise specified, with a history of alcohol and cannabis abuse and rule out diagnoses of depressive disorder and bipolar disorder.

In a May 2009 VA mental health note, the Veteran reported mood swings, depression, and racing thoughts.  He reported being tormented by the memory of a shipmate who fell to his death in dry dock right behind him.  The Veteran stated he was not sure if he had some responsibility for the man's death, which his psychiatrist noted was unlikely, since the Veteran was unaware of the fall at the time.  The psychiatrist diagnosed bipolar affective disorder.  At a follow-up appointment in June 2009, the Veteran reported increased depression, with excessive tearfulness and increased sleep.  The diagnosis of bipolar affective disorder was continued. 

The Veteran submitted to VA two PTSD stressor statements in June 2009.  The first stressor occurred in 1977.  The Veteran blamed himself for not helping a friend carry clothes on a gangway.  The friend fell off the gangway into dry dock and died.  The Veteran had his back to the fall, but returned to the scene when he saw the commotion.  A second stressor occurred in June 1981, when his ship was conducting refueling and rearming exercises.  While in the process of transferring a missile to replace one used in training, the Veteran and his shipmates lost control of the missile and it almost went over the side railing.  According to the Veteran, if the missile had blown up, it would have killed them all. 

The Veteran again sought treatment in January 2010, according to a VA mental health initial evaluation note.  The Veteran reported experiencing PTSD related symptoms for two years.  His reported stressors included witnessing a sailor fall 75 feet to his death in dry dock, witnessing a heavy rigging collapse killing another sailor, witnessing a friend fall overboard to his death, and seeing a sailor sustain serious injuries to his arm.  The Veteran reported nightmares and flashbacks of these events beginning in 2008.  The Veteran also reported depressive symptoms for many years.  His psychiatrist diagnosed him with PTSD, currently under fair to good control with medications; recurrent major depressive disorder, currently under fair to good control; and alcohol dependence and cannabis abuse, both reportedly in remission for 14 years.

The Veteran underwent a VA examination in February 2010.  The examiner diagnosed the Veteran with intermittent explosive disorder and a personality disorder, not otherwise specified, and concluded that both conditions mutually aggravate each other.  The examiner opined that the Veteran's conditions are not related to military service.  He based this opinion on the rationale that the Veteran's personality disorder is a longstanding maladaptive pattern of behavior that by definition is apparent in adolescence, and his intermittent explosive disorder, manifesting after service, would have so manifested regardless of whether or not the Veteran had a history of military service.

VA treatment records indicate that a VA social worker saw the Veteran in February 2010.  The social worker diagnosed the Veteran with mood disorder, major depressive disorder, and PTSD.  The Veteran continued treatment for a mood disorder in March 2010.  His psychologist concluded that his history was strongly suggestive of an Axis II personality disorder diagnosis.

A September 2010 VA psychology note shows that the Veteran reported symptoms of depression, including tearfulness, lack of interest in enjoyable things, loss of motivation, decreased sleep, fatigue, and sad mood.  The Veteran reported PTSD symptoms, including having recurrent thoughts about watching his best friend plunge to his death from a 75 foot fall.  The Veteran also reported hearing a "thought voice," which the psychologist determined may be identified as an auditory hallucination.  The psychologist diagnosed recurrent mild major depressive disorder, with a rule out diagnosis of schizoaffective disorder.


An October 2010 VA psychology note reflects a discussion of the Veteran's claimed stressors.  The Veteran discussed how he witnessed his friend fall to his death in dry dock, and how he blames himself for not helping him carry the load of clothes that caused him to lose his balance.  The Veteran also reported witnessing a second friend fall into open water, who was later rescued, and witnessing a third friend breaking an arm when a rig toppled onto him.  The Veteran also reported seeing blood at the crime scene of a friend who was attacked in his home.  The psychologist concluded that the Veteran meets the criteria for schizoaffective disorder.  A psychiatry note, also from October 2010, indicates that the Veteran reported he was very violent in the military, and feels remorseful for cutting a man's throat.

In a November 2010 VA psychology note, the Veteran reported another stressor.  Specifically, another friend in service was killed in an electrocution accident, though the Veteran did not witness it.  The Veteran continued to hear voices, and his psychologist continued the diagnosis of schizoaffective disorder. 

The Veteran has submitted the report of a private mental status examination he underwent in March 2011.  The examiner did not review the Veteran's records.  The examiner noted that the Veteran was digressive, with long, rambling dramatic monologues.  The Veteran reported seeing the body of his friend after he fell to his death in dry dock, and guilt over not helping his friend carry clothes.  He also discussed a man who suffered an arm injury, and a man who died from a heroin overdose.  The Veteran reported hallucinations of hearing voices that began when he was in service and smelling smoke when there is no smoke.  The examiner concluded that the Veteran meets the DSM-IV criteria for both PTSD and major depressive disorder, and also suffers from a borderline personality disorder.  The examiner stated that it is clear that the Navy set off a lot of acting out and disturbed behavior and ideation as well as producing stressors, which would be consistent with PTSD.  

At his December 2014 hearing, the Veteran again recounted the death of his friend who fell from the gangway into dry dock.  The Veteran also contended that his depression was also secondary to his service-connected ankle condition.

The RO issued a formal finding in September 2009 of insufficient information to verify the occurrence of the Veteran's stressors, as the Veteran was not able to provide a date more specific than a year or the last names of the killed sailors.  However, in a January 2015 statement, the Veteran's representative informed VA that based on research conducted by the National Archives and Records Administration (NARA), the sailor who fell into the dry dock had been identified.  The Veteran had identified the sailor by a different name at his December 2014 hearing.

The Board recognizes that the Veteran's service treatment records from his second period of active duty are not fully available to provide evidence supporting his claim, and that the Board therefore has a heightened duty to consider the benefit-of-the-doubt rule.  Aside for the isolated instance of anxiety that was noted in 1978, the Veteran has not claimed that he received mental health treatment in service, and treatment records after separation indicate that the Veteran did not have a history of mental health problems or treatment.  The Board therefore concludes that such records would not contain probative facts were they available.  

As an initial matter, the Board finds that the Veteran does not meet the criteria for PTSD.  Specifically, the Board finds probative the October 2002 psychiatrists' opinion that the Veteran's stressors do not constitute traumatic stressors sufficient to establish a PTSD diagnosis.  The Veteran's descriptions of the stressors, and the degree of their effect on him, have been highly inconsistent.  In some tellings, the Veteran witnesses his friend fall from the gangway, but in others, he learns about the fall at a later time.  In September 2010, the Veteran stated that it was his best friend who fell from the gangway to his death, yet the Veteran cannot remember his name.  When the Veteran finally did remember the sailor's name at his December 2014 hearing, it was not the same name provided by the NARA research in his January 2015 statement.  Similar inconsistencies appear throughout the accounts of other stressors.  The sailor who went overboard is usually described as rescued, but in the January 2010 account that sailor died.  The sailor who fell under collapsed rigging died in a January 2010 telling but only broke his arm in an October 2010 telling.  In any event, the only claimed stressor that has any supporting evidence beyond the Veteran's statements is the dry dock incident, and, given his inconsistent descriptions, the Board does not find credible the Veteran's statements as to the effect that incident had on him.

The Board notes that the Veteran has been diagnosed with PTSD, both by his treating therapists and his March 2011 private mental status examination.  These diagnoses, however, were based on reports by the Veteran of factual events and their aftereffects that the Board does not find credible.  The Board therefore does not find these diagnoses probative.

As to acquired psychiatric disorders in general, the Board finds highly probative the February 2010 VA examiner's opinion that the Veteran suffers from a personality disorder.  Personality disorders are not diseases for the purposes of VA compensation.  See 38 C.F.R. § 3.303(c).  The Veteran therefore can neither be granted service connection for a personality disorder nor be granted service connection for an acquired psychiatric disorder on the grounds that it is secondary to a personality disorder.  The VA examiner was neither the first nor the last therapist to consider the Veteran for a personality disorder diagnosis.  Borderline traits were noted in February 1990 treatment records, and his psychiatrist diagnosed a personality disorder, not otherwise specified, in his March 1990 discharge report.  The July 1997 psychological assessment also diagnosed a personality disorder, not otherwise specified.  The October 2002 PCT intake noted cluster B traits.  Following the VA examination, his treating psychologist noted that his history was strongly suggestive of an Axis II personality disorder.  The Veteran's own private mental status examination in March 2011 found that the Veteran suffers from a borderline personality disorder.

The Board recognizes that the Veteran's March 2011 private mental status examination report concludes that his conditions are related to his time in service.  The private examiner, however, did not articulate any rationale, but merely made the conclusory statement that it was "clear that the Navy set off a lot of acting out and disturbed behavior and ideation as well as producing stressors."  The Board does not find that this statement is sufficient to establish a link between the Veteran's acquired psychiatric disorders and service.  The Board likewise recognizes that the Veteran has stated at various times that his depression or other acquired psychiatric disorder began when he was in the Navy.  Due to the highly inconsistent nature of the Veteran's statements in general, however, the Board does not find these statements credible.  

The Board thus finds that the whole of the evidence weighs in favor of a finding that the Veteran's numerous diagnoses are the result of his personality disorder, and not the result of his military service.  As the February 2010 VA examiner concluded, the Veteran's multiple diagnoses share a mutual aggravation with the Veteran's personality disorder; however, because the Veteran's personality disorder by definition became apparent with adolescence, his subsequent mental health problems would have arisen whether or not he entered the military.  Furthermore, the Veteran was not diagnosed with any acquired psychiatric disorder until after he left service.  For these reasons, the Board finds that the evidence weighs against a finding that the Veteran's acquired psychiatric disorders were incurred in or related to service.  Direct service connection must therefore be denied.  

As to the Veteran's contention at his December 2014 hearing that his acquired psychiatric disorder is secondary to his service-connected lateral instability of his right ankle, the Board does not find this assertion credible.  The December 1983 VA examiner found that the Veteran's anxiety was the result of his broken femur, not his service-connected ankle condition.  Furthermore, at his February 2010 VA examination, the Veteran stated that he first sought psychiatric treatment after breaking his femur in 1983.  He did not mention his ankle at all, let alone state it was a source of his depression.  The Board therefore finds that evidence weighs against a finding that the Veteran's acquired psychiatric disorders are secondary to his service-connected ankle condition.  Secondary service connection must likewise be denied.



ORDER

Service connection for an acquired psychiatric disorder, to include PTSD, bipolar disorder, and depression, is denied.



______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


